     Case 2:12-cv-00601-ROS Document 3030 Filed 10/12/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                No. CV-12-00601-PHX-ROS
10                 Plaintiffs,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15          Pursuant to the parties’ Stipulation Regarding Deadline to File Response to

16   Plaintiffs’ Motion for Attorneys’ Fees and Costs (Doc. 3017), and good cause appearing,

17          IT IS ORDERED the stipulation (Doc. 3029) is GRANTED. Defendants shall

18   have up to and including October 19, 2018, to file their Response to Plaintiffs’ Motion

19   for Attorneys’ Fees and Costs

20          Dated this 12th day of October, 2018.

21
22
23                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
24
25
     .
26
27
28
